                 UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
FRANK D. MONSEGUE,                )
                                  )
     Movant,                      )
                                  )
v.                                )           CV416-021
                                  )           CR414-019
UNITED STATES,                    )
                                  )
     Respondent.                  )

        ORDER AND REPORT AND RECOMMENDATION

     Long after his initial motion to vacate his sentence was denied on

the merits, CR414-019, docs. 136 & 142, see also docs. 153 (denying

certificate of appealability) & 166 (denying writ of certiorari), and after

swinging at relief under specious theories of civil rights theories

attendant to his federal criminal prosecution, CV418-239, docs. 10 & 13,

Monsegue is back and seeks to amend his initial 28 U.S.C. § 2255 motion.

Doc. 172.      Monsegue contends he has discovered new evidence to

relitigate the claims already denied on the merits. Id. at 172 at 3-5.

     This motion, however, is nothing more than a “thinly veiled attempt

to circumvent the limitation on second or successive motions.” United

States v. Middleton, 2013 WL 5671161 at *1 (N.D. Fla. Oct. 17, 2013).

The Court thus lacks jurisdiction to entertain it.
     To file a second or successive § 2255 motion, the movant is required

to first file an application with the appropriate court of appeals for an

order authorizing the district court to consider the motion. 28 U.S.C.

§ 2244(b)(3)(A); Farris v. United States, 333 F.3d 1211, 1216 (11th Cir.

2003). A panel of the court of appeals must certify that the second or

successive motion contains:

     (1) newly discovered evidence that, if proven and viewed in
     light of the evidence as a whole, would be sufficient to establish
     by clear and convincing evidence that no reasonable factfinder
     would have found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive to cases
     on collateral review by the Supreme Court, that was previously
     unavailable.

28 U.S.C. § 2255(h); In re Anderson, 396 F.3d 1336, 1337 (11th Cir. 2005).

“Without authorization” from the court of appeals, a “district court lack[s]

jurisdiction to consider [a movant’s] second or successive” motion. Carter

v. United States, 405 F. App’x 409, 410 (11th Cir. 2010).

     Monsegue has not received authorization from the Eleventh Circuit

to file a successive motion. This Court thus lacks jurisdiction to consider

his motion. In re Bradford, 830 F.3d 1273, 1277 (11th Cir. 2016); United

States v. Holt, 417 F.3d 1172, 1175 (11th Cir. 2005); see also Medberry v.

Crosby, 351 F.3d 1049, 1061 (11th Cir. 2003) (“when a federal prisoner’s
                                     2
claims fall within the ambit of § 2255, the prisoner is subject to that

section’s restrictions”). Monsegue’s motion to “amend/reopen” his § 2255

motion is therefore DENIED, and his successive § 2255 motion should be

DISMISSED.

     This Report and Recommendation (R&R) is submitted to the

district judge assigned to this action, pursuant to 28 U.S.C. § 636(b)(1)(B)

and this Court’s Local Rule 72.3. Within 14 days of service, any party

may file written objections to this R&R with the Court and serve a copy

on all parties.    The document should be captioned “Objections to

Magistrate Judge’s Report and Recommendations.”           Any request for

additional time to file objections should be filed with the Clerk for

consideration by the assigned district judge.

     After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district judge will review the magistrate judge’s findings and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp.,

648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

                                     3
App’x 542, 545 (11th Cir. 2015).

     SO ORDERED AND REPORTED AND RECOMMENDED, this

3rd day of July, 2019.




                                   4
